             Case 1:19-cr-00579-VM Document 48-1 Filed 03/02/20 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

UNITED STATES OF AMERICA,
                                                                          TRANSPORTATION
                                                      ORDER
        V.

                                                              19 Cr. 579 (VM)
TOMAS ANZALDUA,
                                Defendant.



        Upon the application of Tomas Anzaldua, by his attorney, David B. Anders, Esq.,

Wachtell, Lipton, Rosen & Katz, pursuant to 18 U.S.C. § 4282, and upon a finding of indigence

and in the interests of justice, it is hereby

        ORDERED that the United States Marshals Service furnish Tomas Anzaldua with funds

to cover the cost of travel between McAllen, Texas, and New York, New York, for Mr.

Anzaldua's court appearances, scheduled for March 5 and 6, 2020,

        ORDERED that Mr. Anzaldua arrive in New York on March 5, 2020, no later than 9:00

a.m., and depart New York no earlier than 5 p.m. on March 6, 2020; and it is hereby further

        ORDERED that the aforesaid expenses shall be paid by the United States Marshals

Service.


                                                    SO ORDERED.



                                                ~   United States District Judge


Dated: March     3,
                 2020
       New York, New York
                                                                         t·~mr            .· nN y
                                                                       noci: -. :r:NT
                                                                   i ELFC TRONICALLY FJt; ·1
                                                                  ii   .' j_f_·.___ ! -      · - -..;._,   .
                                                                 ~ --                         .D: <
                          Case 1:19-cr-00579-VM Document 48 Filed 03/02/20 Page 1 of 2


                                                    WACHTELL, LIPTON, ROSEN                             & KATZ

MARTIN LIPTON             STEVEN A . COHEN                     51 WEST         52ND       STREET                  DAVID E. SHAPIRO     MICHAELS . BENN
HERBER T M. WACHTELL      DEBORAH L . PAUL                                                                        DAMIAN G. DIDDEN     SABASTIAN V. NILES
THEODORE N . MIRVIS       DA V ID C . KARP                  NEW YORK, N.Y. 10019-6150                             IAN BOCZKO           ALISON ZIESKE PREISS
EDWARD D . HERLIH Y       RICHARD K. KIM                                                                          MATTHEW M. GUEST     TIJANA J. D VORNIC
DANIEL A . NEFF           JOS HUA R. CAM MAKER               TELEPHONE: (212) 403 -1000                           DAVID E . KAHAN      JENNA E . LEVINE
ANDREW R. BROWNSTEIN      MARK GORDON                                                                             DAVID K. LAM         RYAN A. McLEOD
MARC WOLINSKY             JOS EPH D. LARSON                 FACSIMILE :         (212) 403 -2000                   BENJAMIN M. ROTH     ANITHA REDD Y
STEVEN A. ROSENBLUM       JEANNEMARIE O'BRIEN                                                                     JOSHUA A . FELTMAN   JO HN L. ROBINSON
JOHN F . SAVARESE         WA Y NE M. CARLIN                          GEORGE A. KATZ U96 5 -t9B9l                  ELAINE P. GOLIN      JOHN R . SOBOLEWSKI
SCOTT K. CHARLES          STEPHEN R. DIPRIMA                       JAMES H . FOGELSON (196 7 -19 91 )             EMIL A. KLEIN HAUS   STEVEN WINTER
JODI J. SCHWARTZ          NICHOLAS G. DEM MO                       LEONARD M. ROSEN <1965-201 4)                  KARESSA L . CAIN     EMIL Y 0 . JOHNSON
ADAM 0. EMMERICH          IGOR KIRMAN                                                                             RONALD C. CHEN       JACO B A. KLING
RALPH M. LE V ENE         JONAT HAN M. MOSES                                 OF COUNSEL                           GORDON S. MOODIE     RAAJ S. NARAYAN
RI C HARD G. MASON        T . EIKO STANGE                                                                         DONG JU SONG         VIKTOR SAPEZHNIKOV
                                                      MARTIN J . E . ARMS             ERI C S. ROBINSON
DAVID M . SILK            JOHN F . LYNCH                                                                          BRADLE Y R. WILSON   MICHAEL J. SCHOBEL
                                                      MICHAEL H . B YOWITZ            PATRICIA A. ROBINSON·
ROBIN PANO VKA            WILLIAM SAVITT                                                                          GRAHAM W. MELI       ELIN A TETELBAUM
                                                      KENNETH B . FORREST             ERI C M. ROTH
DA VID A. KATZ            E:RIC M. ROSOF                                                                          GREGORY E . PESSIN   ERIC A E . BONNETT
                                                     SELWYN B. GOLDBERG               PAULK. ROWE
ILENE KNABLE GOTTS        GREGORY E. OSTLING                                                                      CARRIE M. REILLY     LAURE N M. KOFKE
                                                      PETER C . HEIN                  DAVID A. SCHWARTZ
J EFFRE Y M. WINTNER      DAVID 8 . ANDERS                                                                        MARK F . V EBLEN     ZACHARY S. P ODOLSKY
                                                      MEYER G. KO PLOW                MICHAEL J. SEGAL
TREVOR 5. NORWITZ         ANDREA K. WAHLQUIST                                                                     VICTOR GOLDFELD      RACHEL 8 . REISBERG
                                                      LAWRENCE 5. MAKOW               ELL IOTT V. STEIN
BEN M . GERMANA           ADAM J. SHAPIRO                                                                         EDWARD J. LEE        MARK A. STAGLIANO
                                                      DOU G LAS K . MAYER             WARREN R. STERN
ANDREW J. NUSSBAUM        NELSON 0 . FITTS                                                                        BRANDON C . PRICE
                                                      PHILIP MINDLIN                  PAUL V IZCARRONDO , JR .
RACHELLE SILVERBERG       JOS l-lUA M . HOLMES                                                                    KEVIN 5. SCHWARTZ
                                                      DA V ID S. NEILL                PATRICIA A. V L A HAKIS
                                                      HAROLD 5. NOVIKOFF              AMY R . WOLF
                                                      LAWRENCE B . PEDOWITZ

                                                              • ADMITT ED IN THE DISTRICT OF COLUM B IA


                                                                               COUNSEL

                                                      DAVID M. ADLERSTEIN             NANCY 8 . GREENBAUM
                                                      SU MITA AHUJA                   MARK A. KOENIG
                                                      AMANDA K . ALLEXON              J. AUSTIN LYONS
                                                      LOUIS J. BARASH                 ALICIA C. McCARTHY
                                                      FRAN CO CASTELLI                PAULA N. RAMOS
                                                      ANDREW J.H. C HEUNG             NEIL M . SNYDER
                                                      PAMELA EHRENKRANZ               S. CHRISTOPH ER SZCZERBAN
                                                      KATHRYN GETTLES-ATWA            JEFFREY A . WATIKER
                                                      ADAM M . GOGOLAK




                                                                 DIRECT DIAL: (212) 403-1307
                                                                 DIRECT FAX: (212) 403-2307
                                                                 E-MAIL: DBANDERS@wLRK.COM




                                                                       March 2, 2020



                Honorable Victor Marrero
                United States District Judge
                United States District Court for the Southern District of New York
                Daniel Patrick Moynihan United States Courthouse
                500 Pearl Street
                New York, N.Y. 10007


                                              Re:    United States ofAmerica v. Tomas Anzaldua, No. 19 Cr. 579 (VM)
                                                     (S.D.N.Y. 2019)

                Dear Judge Marrero:

                                I represent defendant Tomas Anzaldua in the above-captioned case. In
                connection with the above-captioned case, Mr. Anzaldua was arrested, and is currently released
                on bail, in the Southern District of Texas. He is scheduled to appear here in the Southern District
                of New York for his arraignment, presentment, and processing by Pretrial Services this
                Thursday, March 5, in the morning, and has his first appearance before Your Honor on Friday,
                March 6, 2020, at 11 a.m.
              Case 1:19-cr-00579-VM Document 48 Filed 03/02/20 Page 2 of 2
WACHTELL, LIPTON, ROSEN        &   KATZ


  Honorable Victor Marrero
  March 2, 2020
  Page 2



                 Pursuant to 18 U.S.C. § 4282, I respectfully request that Your Honor direct the
  United States Marshals Service to arrange for and fund Mr. Anzaldua's travel between McAllen,
  Texas, and New York, New York, for his upcoming court arraignment and court appearance on
  March 5 and 6. Mr. Anzaldua is indigent and cannot pay for the transportation necessary to
  appear before the Court here in the Southern District of New York. The Court in the Southern
  District of Texas found that Mr. Anzaldua is financially unable to employ counsel and appointed
  counsel there on his behalf. See United States ofAmerica v. Tomas Anzaldua, No. 7:20 MJ 163
  (S.D. Tex. 2020), Dkt. 3.

                Because Mr. Anzaldua's arraignment, presentment, and processing are to occur in
  the morning of Thursday, March 5, and because Mr. Anzaldua is to appear before the Court on
  Friday, March 6, at 11 a.m., we ask that the United States Marshals Service arrange for and fund
  Mr. Anzaldua's travel to and from the Southern District of New York, arriving by 9 a.m. on
  Thursday, March 5, and returning to McAllen, Texas, in the evening of Friday, March 6.

                I have attached a proposed transportation order for Your Honor's consideration. I
  thank the Court for its attention to this matter.

                                                      Respectfully submitted,


                                                      J}~t-~
                                                      David B. Anders




  CC:    Counsel ofrecord (via ECF)

  Enclosure
